Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/024417 (filed 06/27/18), which application claims priority to JP 2017-132055 (filed 07/05/17).
	The Preliminary Amendment filed 01/06/20 is entered.  Claims 1-12 are pending.
	The Drawings filed 01/06/20 are approved by the examiner.
	The IDS statement filed 01/06/20 has been considered. An initialed copy accompanies this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on PTO-1449, they have not been considered.
Applicant's election with traverse of Group I (claims 1-3, 9) in the reply filed on 11/19/21 is acknowledged.  The traversal is on the ground(s) that the lack of unity was made a priori as opposed to a posteriori.  This is not found persuasive in view of the prior art rejection(s) of the elected claims below.
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In dependent claims 3 and 9, it is unclear as to what is meant and required by element E is solid-solved in the primary or secondary particles.  Specifically, the element E (independent claim) is present as a dopant element in the composite oxide and as an E-oxide present on the surface of the particles (see also instant example 1).  Does the “solid solved” terminology refer to either one or both of these forms of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan et al 2017/0033354 A1.
Ruan discloses a positive electrode material, a method for preparing the same and a Li-ion battery containing the positive electrode material, wherein, the positive electrode material is represented as Li1+xNiaCobMncMdO2, in which M is selected from one or more of Mg, Ti, Zn, Zr, Al and Nb. The positive electrode material provided by the present application has a small crystal volume and a small Li--Ni synchysis degree. In addition, after the positive electrode material provided by the present application is applied to a Li-ion battery, the Li-ion battery possesses a better cycle performance, a higher initial charge-discharge efficiency and a better power property (Abstract).  1.08Ni0.505Co0.2475Mn0.2375Al0.01O2 coated with Al2O3 (Example 8).  The Al2O3-coated particles specifically or inherently meet each of the instantly claimed limitations, including claimed element E (which may be Al) and it’s recited properties.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
The reference is anticipatory.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 


/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
December 2, 2021